In concurring I desire to state that there are several points presented in the dissenting opinion of Mr. Justice Riley that would have my support in actions attacking allocations for particular purposes or specific funds.
There is no express language in the Constitution of Oklahoma granting or denying the power of the Legislature to appropriate for emergencies or contingencies arising during the biennium following the session. The Legislature's general power extends to all rightful subjects of legislation unless expressly restricted, and it seems to me that appropriations designed to take care of emergencies are the rightful subject of legislation. There are many restrictive provisions in our Constitution, climaxed by the amendment to section 23, art. 10, that indicate an overall scheme to hold our Legislature exclusively responsible for making appropriations and saying how, when, and for what purposes they shall be spent and intending as far as possible to maintain the State of Oklahoma on a cash basis. Nevertheless, it must be recognized that despite the utmost care and effort on the part of the Legislature incidents may transpire between its sessions that require immediate remedy that the Legislature cannot be expected to foresee with any degree of certainty. To deny the Legislature power to provide for these emergencies or contingencies would be to unduly restrict its legislative power.
I am authorized to say that Mr. Justice DAVISON concurs in these views.